Election/Restrictions
This application is in condition for allowance except for the presence of claims 28, 30, 31, 33-35, 37, 38, 40, 41, 43 & 44 directed to an invention non-elected without traverse.  Accordingly, claims 28, 30, 31, 33-35, 37, 38, 40, 41, 43 & 44 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 28, 30, 31, 33-35, 37, 38, 40, 41, 43 & 44.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Park et al. (US 8,545,509), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention. Park teaches a femoral implant for a knee arthroplasty comprising medial members, including a medial condyle portion and a medial trochlear portion, and lateral members, including a lateral trochlear portion and a lateral condyle portion (Figs 7A-7C).  The articulating surfaces (535 & 540) of said medial and lateral condylar portions respectively appear as the arc of first and fourth ellipses (505 & 510) in the sagittal plane.  However, Park fails to teach wherein said medial and lateral trochlear portions respectively appear as the arc of second and third ellipses in the sagittal plane.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRIAN A DUKERT/Primary Examiner, Art Unit 3774